Order filed November 27, 2018




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-18-00459-CV
                                    ____________

             IN THE INTEREST OF S.G. AND A.G., CHILDREN


                    On Appeal from the 247th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-53787

                                    ORDER

      Appellant’s brief was due November 16, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 4, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM